Title: To George Washington from John Bailey, 17 April 1790
From: Bailey, John
To: Washington, George


 New York—Little dock Street No. 22 
 Sir,April 17th 1790 
I have witnessed an application made to Congress by a person residing in Great Britain who wishes to undertake the supply of a copper coinage—I shall not call in question the superiority of his apparatus and process for coining—tho’ I must insist that a coinage can be executed as well in America and cheaper to the United states than if executed abroad—Had the applicant given the result of one hours work by the steam engine I should have been enabled to have drawn a comparison between his process and my own—I have actually struck at the rate of 56 coins in a minute—coins in every respect equal to the Specimens which that artist hath transmitted to Congress.

I am acquainted with the whole mystery of Coining in gold in silver in Copper or in Billon—I can make my tools as well as prepare the metals, and can undertake to furnish coin in a state of as high perfection as has yet been issued by any nation. I can not only do this but am disposed to undertake it whenever the general government shall establish a mint, if I am called upon by you for that purpose—and I have at this moment in my possession as complete an apparatus for coining as was as yet ever used in any part of Europe that I am acquainted with.
Sir, you may perhaps do me the honor of recollecting me, during the late war I resided at Fredricksburg and at Fish-kill as a Cutler and was often favored with your commands.
Trusting you will bear this application in mind and if on a full enquiry into my abilities you should be pleased to consider it as advancing the interest of the United States to employ me in furnishing this country with coin, I shall, never, I trust give you a moments cause of inquietude or dissatisfaction. In the mean time I remain with respectful esteem Sir Your very humble and Most Obedient Servant

John Bailey

